           Case 2:17-cv-00359-APG-VCF Document 15 Filed 04/18/19 Page 1 of 2



1    LISA A. RASMUSSEN, ESQ.
2
     Nevada Bar No. 7491
     Law Office of Lisa Rasmussen
3    601 South Tenth Street, Suite 100
4
     Las Vegas, NV 89101
     Tel. (702) 471-1436
5    Fax. (702) 489-6619
     Email: Lisa@LRasmussenLaw.com
6

7    Attorneys for Karisma Garcia
8

9
                                UNITED STATES DISTRICT COURT
10

11
                                    DISTRICT OF NEVADA

12

13
     KARISMA GARCIA,                               Case No.: 2:17-CR-00359 APG-CWH
14
                   Plaintiff,
15
                                                   NOTICE OF APPEARANCE
16
     vs.

17   STATE OF NEVADA, ET AL,
18                 Defendants.
19

20                 The undersigned, Lisa A. Rasmussen, hereby enters her appearance for all
21
     purposes on behalf of the Plaintiff, Karisma Garcia. Please ensure that all pleadings are
22

23   noticed to the undersigned.

24                 Respectfully submitted this 18th day of April, 2019.
25

26

27                                             Law Office of Lisa Rasmussen,
28
     NOTICE OF APPEARANCE - 1
           Case 2:17-cv-00359-APG-VCF Document 15 Filed 04/18/19 Page 2 of 2



1                                                      /s/ Lisa A. Rasmussen
2
                                                    LISA A. RASMUSEN, ESQ.
                                                    Nevada Bar No. 7491
3                                                   Attorneys for Susan Siegel
4

5

6

7
                                  CERTIFICATE OF SERVICE
8

9           I HEREBY CERTIFY that I served a copy of the foregoing NOTICE OF
10   APPEARANCE, upon all persons registered to receive CM/ECF service in this case, as
11
     required by local rule, including, but not limited to:
12

13          Aaron D. Ford, Attorney General

14          Matthew P. Feeley, Deputy Attorney General
15
                   Dated this 18TH day of April, 2019.
16
                                                              /s/ Lisa A. Rasmussen
17

18                                                     ______________________________
19
                                                       LISA A. RASMUSSEN, ESQ.
20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE - 2
